ACCEPTED
                                                                                 03-15-00511-CV
                                                                                         7403410
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           10/16/2015 8:49:44 AM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                    DOCKET NO. 3-15-00511-CV
DIANE V. WADE                         §      THIRD COURT     OF
                                                          FILED IN
                                      §      APPEALS3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                                      §                10/16/2015 8:49:44 AM
V.                                    §                   JEFFREY D. KYLE
                                                                Clerk
                                      §
DAVID’S LANDSCAPING                   §
AND DAVID’S
LANDSCAPING, INC.                            AUSTIN, TEXAS


       APPELLANT’S AGREED MOTION FOR EXTENSION
            OF TIME TO FILE APPELLATE BRIEF

     COMES NOW, Appellant Diane V. Wade, and pursuant to the

Texas Rules of Appellate Procedure 38.6(d) and 10.5(b), files this

Agreed Motion for Extension of Time to File Appellate Brief, and in

support thereof would show as follows:

                                 I.

     Appellant’s brief in this case is due October 19, 2015. Appellant is

seeking a 21-day extension of time to file the brief until November 9,

2015. Appellee agrees that Appellant should be granted this 21-day

extension of time to file his brief. Those issues have now been resolved.
This is the first request for an extension of time to file his brief made by

Appellant.

                                   II.

     Appellant’s counsel has had a very busy schedule this summer and

fall and will continue to have a very full docket for the next few weeks.

Appellant’s counsel is also a trial attorney and has a number of cases

pending before Travis County, Hays County and Williamson County

courts, as well as before courts of other counties in Texas. In addition,

Appellant’s counsel has recently gone through a divorce proceeding in

Travis County and has substantial responsibilities relating to his 11 and

13 year old sons. Inasmuch as his former spouse has less flexibility in

her job than Appellant’s counsel, the undersigned counsel has taken on a

large role in meeting the needs of his children, and will continue to do so

as the year progresses. Also, Appellant’s counsel has an 86-year old

mother living in Central Texas who is ill and needs substantial time and

attention, which only the undersigned counsel is situated to provide.

Further, the undersigned counsel’s life-long friend and cousin has
sustained severe injuries and needs the undersigned counsel’s care and

attention. The undersigned counsel has provided the same.

                                  III.

     This Motion is not filed for delay only, but so that justice may be

done. The undersigned counsel has personal knowledge of the facts set

forth in this Motion. Appellant respectfully requests that this Court

extend the deadline for filing Appellant’s brief until November 9, 2015.

     WHEREFORE, PREMISES CONSIDERED, Appellant Diane V.

Wade respectfully requests that this Court grant her Agreed Motion for

Extension of Time to File Appellant’s Brief, and requests that the Court

grant such further and other relief to which Appellant may be entitled.
                            Respectfully submitted,

                            LAW OFFICE OF STUART WHITLOW

                            By: /s/ Stuart Whitlow__________
                                  Stuart Whitlow
                                  Texas Bar No.: 21378050
                                  1104 S. Mays, Suite 116
                                  Round Rock, Texas 78664
                                  Tel. (737) 346-1839
                                  Fax (512) 218-9235
                                  Email stuartrtwhitlowlaw@yahoo.com
                                  Attorney for Appellant

                     CERTIFICATE OF SERVICE

     This is to certify that a true and correct copy of the above and
foregoing legal instrument was served upon Robert House, Clark &
Trevino, 1701 Directors Boulevard, Suite 920, Austin, Texas 78744, in
accordance with the Texas Rules of Civil Procedure on the 16th day of
October, 2015.
                            _/s/Stuart Whitlow_________________
                                       Stuart Whitlow

                      CERTIFICATE OF CONFERENCE

This is to certify that Stuart Whitlow, counsel for Appellant Diane V.
Wade conferred with counsel for Appellee and said counsel agreed that
Appellant should be granted three an extension of three weeks to file her
appellate brief.

_/s/Stuart Whitlow________
Stuart Whitlow